Exhibit 10.18

Kopin Corporation 2012 Incentive Plan

On February 21, 2012, the Compensation Committee of the Board of Directors
approved the adoption of the Company’s 2012 Incentive Plan effective as of
January 1, 2012. The Company’s 2012 Incentive Plan acts as an incentive plan for
the Company’s fiscal year ending December 29, 2012. Pursuant to this 2012
Incentive Plan, certain officers and employees of the Company are eligible to
earn incentive compensation if the Company achieves certain financial milestones
(the “Financial Milestones”), based on the 2012 Plan Budget, as adopted by the
Company’s Compensation Committee. The purpose of the 2012 Incentive Plan is to
further align the interest of management and shareholders by providing employees
higher levels of compensation for meeting or exceeding the Financial Milestones.
The 2012 Incentive Plan provides a cash bonus if the minimum Financial
Milestones are achieved and additional incremental cash bonus amounts for
results that exceed the minimum Financial Milestones. The incentive compensation
may be earned if the product line a participant works for meets its respective
financial milestone even if the other product lines of the Company do not meet
their respective financial milestones. Drs. Fan and Choi and Mr. Sneider will
earn 50% of their incentive compensation based on the results of the Display
product line and 50% upon the results of the III-V product line.

The table below provides the potential range of awards that the Officers may be
eligible to earn under the 2012 Incentive Plan. The table does not include
amounts that will be paid as part of the Officer’s annual salary, amounts that
may be earned under previous equity awards or any additional awards the
Compensation Committee may grant.

 

Officer

   Cash
Bonus (a)      Cash Bonus
Maximum (b)  

Dr. Fan

   $ 100,000       $ 328,000   

Mr. Sneider

   $ 30,000       $ 135,000   

Dr. Tsaur

   $ 30,000       $ 151,000   

Dr. Choi

   $ 30,000       $ 104,000   

Mr. Hill

   $ 30,000       $ 122,000   

Mr. Presz

   $ 30,000       $ 107,000   

 

(a) Cash bonus if the minimum Financial Milestones are achieved.

 

(b) Maximum cash bonus if all Financial Milestones are achieved.